                      1   KUTAK ROCK LLP
                      2   Jacob Song (SBN 265371)
                          5 Park Plaza, Suite 1500
                      3   Irvine, CA 92614
                      4   Telephone: (949) 417-0999
                          Facsimile: (949)-417-5394
                      5   Email:     Jacob.Song@KutakRock.com
                      6
                          Sara Weilert Gillette, Pro Hac Vice
                      7   2300 Main St., Ste. 800
                      8   Kansas City, MO 64108-2416
                          Telephone: (816) 960-0090
                      9   Facsimile: (816) 960-0041
                  10      Email:      Sara.Gillette@KutakRock.com
                  11      Jason S. Jackson, Pro Hac Vice
                  12      1650 Farnam St.
                          Omaha, NE 68102-2186
                  13      Telephone: (402) 346-6000
                  14      Facsimile: (402) 346-1148
                          Email:      Jason.Jackson@KutakRock.com
                  15

                  16      Attorneys for Plaintiff, GUTTERGLOVE, INC.

                  17                          UNITED STATES DISTRICT COURT
                  18                        EASTERN DISTRICT OF CALIFORNIA
                  19
                          GUTTERGLOVE, INC. a California      Case No. 2:17-CV-01372-WBS-CKD
                  20      Corporation,
                                                              Judge: Hon. Carolyn K. Delaney
                  21                   Plaintiff,             Courtroom: 24, 8th Floor
                  22          v.
                                                          STIPULATED ORDER RE:
                  23      WILLIAM LASELL, an individual, DISCOVERY OF ELECTRONICALLY
                  24      AMERICAN DIE and                STORED INFORMATION
                          ROLLFORMING, INC., a California
                  25      corporation; and ARTESIAN HOME
                  26      PRODUCTS, dba VALOR
                          GUTTER GUARD,
                  27
                                       Defendants.
                  28
K UTAK R OCK LLP
 ATTO RNEY S AT LAW
       IRVINE
                                                                        CASE NO. 2:17-CV-01372-WBS-CKD
                                                                              STIPULATED ESI ORDER
                      1         Upon the stipulation of the parties, the Court ORDERS as follows:
                      2
                                1. This Order supplements all other discovery rules and orders. It streamlines
                      3
                          Electronically Stored Information (“ESI”) production to promote a just, speedy, and
                      4
                          inexpensive determination of this action, as required by Federal Rule of Civil
                      5
                          Procedure 1.
                      6

                      7         2. This Order may be modified in the Court’s discretion. This Order may also
                      8   be modified for good cause.        The parties shall jointly submit any proposed
                      9   modifications within 30 days after the Federal Rule of Civil Procedure 16
                  10
                          Conference.      If the parties cannot resolve their disagreements regarding these
                  11
                          modifications, the parties shall submit their competing proposals and a summary of
                  12
                          their dispute.
                  13
                                3. As in all cases, costs may be shifted for disproportionate ESI production
                  14

                  15      requests pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s

                  16      nonresponsive or dilatory discovery tactics are cost-shifting considerations.
                  17            4. A party’s meaningful compliance with this Order and efforts to promote
                  18      efficiency and reduce costs will be considered in cost-shifting determinations.
                  19
                                5. The parties are expected to comply with the Northern District’s E-Discovery
                  20
                          Guidelines (“Guidelines”), and are encouraged to employ the Checklist for Rule 26(f)
                  21
                          Meet and Confer regarding Electronically Stored Information. Otherwise the Local
                  22

                  23      Rules of the Eastern District of California shall continue to apply.

                  24            6. General ESI production requests under Federal Rules of Civil Procedure 34
                  25
                          and 45 shall not include email or other forms of electronic correspondence
                  26
                          (collectively “email”). To obtain email parties must propound specific email
                  27
                          production requests.
                  28
K UTAK R OCK LLP                                                   -2-
 ATTO RNEY S AT LAW                                                             CASE NO. 2:17-CV-01372-WBS-CKD
       IRVINE
                                                                                       STIPULATED ESI ORDER
                      1         7. Email production requests shall only be propounded for specific issues,
                      2
                          rather than general discovery of a product or business.
                      3
                                8. Email production requests shall be phased to occur after the parties have
                      4
                          exchanged initial disclosures and basic documentation about the asserted claims and
                      5
                          defenses. While this provision does not require the production of such information,
                      6

                      7   the Court encourages prompt and early production of this information to promote
                      8   efficient and economical streamlining of the case.
                      9         9. Email production requests shall identify the custodian, search terms, and
                  10
                          time frame. The parties shall cooperate to identify the proper custodians, proper
                  11
                          search terms and proper timeframe.
                  12
                                10. Each requesting party shall limit its email production requests to a total of
                  13
                          seven custodians per producing party for all such requests. The parties may jointly
                  14

                  15      agree to modify this limit without the Court’s leave. The Court shall consider

                  16      contested requests for additional custodians, upon showing a distinct need based on
                  17      the size, complexity, and issues of this specific case. Cost-shifting may be considered
                  18      as part of any such request.
                  19
                                11. Each requesting party shall limit its email production requests to a total of
                  20
                          ten search terms per custodian per party. The parties may jointly agree to modify this
                  21
                          limit without the Court’s leave. The Court shall consider contested requests for
                  22

                  23      additional search terms per custodian, upon showing a distinct need based on the size,

                  24      complexity, and issues of this specific case. The Court encourages the parties to
                  25      confer on a process to test the efficacy of the search terms. The search terms shall be
                  26      narrowly tailored to particular issues. Indiscriminate terms, such as the producing
                  27
                          company’s name or its product name, are inappropriate unless combined with
                  28
K UTAK R OCK LLP                                                   -3-
 ATTO RNEY S AT LAW                                                             CASE NO. 2:17-CV-01372-WBS-CKD
       IRVINE
                                                                                       STIPULATED ESI ORDER
                      1   narrowing search criteria that sufficiently reduce the risk of overproduction. A
                      2
                          conjunctive combination of multiple words or phrases (e.g., “computer” and
                      3
                          “system”) narrows the search and shall count as a single search term. A disjunctive
                      4
                          combination of multiple words or phrases (e.g., “computer” or “system”) broadens
                      5
                          the search, and thus each word or phrase shall count as a separate search term unless
                      6

                      7   they are variants of the same word. Use of narrowing search criteria (e.g., “and,” “but
                      8   not,” “w/x”) is encouraged to limit the production and shall be considered when
                      9   determining whether to shift costs for disproportionate discovery. Should a party
                  10
                          serve email production requests with search terms beyond the limits agreed to by the
                  11
                          parties or granted by the Court pursuant to this paragraph, this shall be considered in
                  12
                          determining whether any party shall bear all reasonable costs caused by such
                  13
                          additional discovery.
                  14

                  15            12. The receiving party shall not use ESI that the producing party asserts is

                  16      attorney-client privileged or work product protected to challenge the privilege or
                  17      protection.
                  18            13. Pursuant to Federal Rule of Evidence 502(d), the inadvertent production
                  19
                          of a privileged or work product protected ESI is not a waiver in the pending case or
                  20
                          in any other federal or state proceeding.
                  21
                                14. The mere production of ESI in a litigation as part of a mass production
                  22

                  23      shall not itself constitute a waiver for any purpose.

                  24            15. Nothing in this Order prevents the parties from agreeing to use technology
                  25      assisted review and other techniques insofar as their use improves the efficacy of
                  26      discovery.
                  27

                  28
K UTAK R OCK LLP                                                      -4-
 ATTO RNEY S AT LAW                                                               CASE NO. 2:17-CV-01372-WBS-CKD
       IRVINE
                                                                                        STIPULATED ESI ORDER
                      1
                      2
                               IT IS SO STIPULATED, through Counsel of Record.
                      3
                           Date: October 11, 2018   /s/ Jacob Song
                      4                             Counsel for Plaintiff
                      5    Date: October 11, 2018   /s/ John P. Costello
                      6                             Counsel for Defendant

                      7        IT IS ORDERED that the forgoing Agreement is approved.
                      8
                      9
                          Dated: October 15, 2018
                                                               _____________________________________
                  10                                           CAROLYN K. DELANEY
                                                               UNITED STATES MAGISTRATE JUDGE
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
K UTAK R OCK LLP                                              -5-
 ATTO RNEY S AT LAW                                                         CASE NO. 2:17-CV-01372-WBS-CKD
       IRVINE
                                                                                  STIPULATED ESI ORDER
